DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-20 have been examined in this application.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed on 2/23/2021.

Drawings
Applicant’s traversal of the Examiner’s drawing objections has been fully considered and is persuasive.  The drawing objections have been hereby withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 16, as newly amended, is objected to because of the following informalities:  Claim 16 contains a misspelling of “extendible” (should be “extendable”) in line 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the extended position" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests correction to “in an extended position” or “in the deployed position” for proper antecedent basis.
Claims 2-11 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claim 1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, 8, 10, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,425,255 to Hoffman.
As per claim 1
an extendable canopy frame comprising a plurality of poles (see Fig. 1, [30/32]: poles) configured for arranging in a deployed position and a retracted position (see col. 3, lines [20-34]: poles [30/32] are “telescopic extension type” which such poles can be considered deployed while extended and retracted when not extended);
a canopy (see Fig. 1, [70/72]: suitable material/canopy/enclosure) configured for suspending from the canopy frame to partially or fully enclose a sleep area (see Fig. 1, [60/62]: bed may be defined as a “sleep area”), wherein the extendable canopy frame is coupled to the canopy (see Fig. 3, poles [30/32] couple to the canopy [70] in that at least material [70] drapes over poles and is held in place by friction/gravity. See also col. 3, lines [32-33]); and
a housing (see Fig. 1, 3, [10]: housing unit) configured to contain the canopy frame and canopy in the retracted position (see Fig. 3, poles [30/32] are shown connected to housing [10], “contain” is interpreted to mean “be made up of; consist of.”  Further, the housing unit [10] appears to be of suitable size to contain material [70] when material [70] is folded, such as [70] may rest on the top surface of the housing [10]);
wherein at least one pole of the canopy frame is configured to extend between the housing and a wall surface (see Fig. 1, at least poles [30/32] are shown extending to an end of the bed [60/62] and may be said to extend to an adjacent “wall surface” if the bed was placed adjacent a vertical wall of a room.  See also col. 3, lines [30-34]: “if the housing unit is placed at the end of a bed, in the extended position (see Fig. 1 further showing the “extended/deployed position”).
As per claim 2, Hoffman teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  wherein each of the poles is collapsible (see col. 3, lines [20-34]: poles [30/32] are “telescopic extension type” in which such poles can be considered “collapsible” since they are capable of extension/retraction as desired.  See also col. 2, lines [10-20]).
As per claim 4, Hoffman teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  wherein the canopy frame comprises two, three, four, five, or six poles (see Fig. 1, at least two poles [30/32] are shown).
As per claim 7, Hoffman teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  further comprising an environmental control module (see Fig 1-3, cavity [24] houses a compressor [40], fans [42/44], motor [46] and hoses [48/50] forming an air conditioner unit).
As per claim 8, Hoffman teaches all the limitations as described in the above rejection of claim 7, and additionally teaches: wherein the environmental control module comprises at least one of: an audio control module, a light control module, and a climate control module (see rejection of claim 7 above, “air conditioner unit” may be considered a “climate control module”).
As per claim 10
As per claim 16, Hoffman teaches:  A sleep enclosure assembly (see Hoffman, Abstract: “portable air conditioner with attachment that encloses a small area”), comprising:
an extendable canopy frame comprising a plurality of poles (see Fig. 1, [30/32]: poles) configured for arranging in a deployed position and a retracted position (see col. 3, lines [20-34]: poles [30/32] are “telescopic extension type” which such poles can be considered deployed while extended and retracted when not extended);
a canopy (see Fig. 1, [70/72]: suitable material/canopy/enclosure) configured for suspending from the canopy frame to partially or fully enclose a sleep area (see Fig. 1, [60/62]: bed may be defined as a “sleep area”); and
means for deploying the canopy frame from a retracted position to a deployed position (see col. 3, lines [20-34]: poles [30/32] are “telescopic extension type” in which such poles are capable of being “manually deployed” or extended by a user);
wherein the extendable canopy frame is operably coupled to the canopy such that upon deployment of the extendible canopy frame, the canopy automatically assumes the deployed position
As per claim 19, Hoffman teaches all the limitations as described in the above rejection of claim 16, and additionally teaches: wherein the means comprises manual operation (see col. 3, lines [20-34]: poles [30/32] are “telescopic extension type” in which such poles are capable of being “manually deployed” or extended by a user).
As per claim 20, Hoffman teaches all the limitations as described in the above rejection of claim 16, and additionally teaches: further comprising an environmental control module (see Fig 1-3, cavity [24] houses a compressor [40], fans [42/44], motor [46] and hoses [48/50] forming an air conditioner unit), wherein the environmental control module comprises at least one of: an audio control module, a light control module, and a climate control module (“air conditioner unit” may be considered a “climate control module”).

Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 2,105,108 to Crosley, Jr. (hereinafter Crosley).
As per claim 12, Crosley teaches:  A sleep enclosure assembly, comprising:
an extendable canopy frame (see Fig. 1-2, frame support [5,6,7] and four rods [3] supporting canopy [2]) comprising at least two longitudinal members (See Fig. 1-2, two of rods [3] parallel to one another may be considered “two longitudinal members”) configured to extend over a sleeping area (see Fig. 1-2, rods [3] extend over a bedstead [1]) and at least one lateral member (see Fig. 1-2, at least one of the other of two rods [3] extends perpendicular to the other rods [3]) configured to be arranged perpendicular to the longitudinal members (see Fig. 1-2); and
a canopy (see Fig. 1-2, [2]: canopy) configured for suspending from the canopy frame to partially or fully enclose a sleep area; and
a housing configured to contain the canopy frame and canopy when the canopy frame and canopy are not in use (see Fig. 4a and page 2, col. 2, lines [41-46], wooden cabinet [54] for storage is disclosed.  Further “canopy and supporting members are removed and put away”).
As per claim 13, Crosley teaches all the limitations as described in the above rejection of claim 12, and additionally teaches:  wherein the canopy frame is retractable (see Fig. 1-2, and column 2, lines [43-53]: vertical member [5], horizontal member [6] and arcuate member [7] are “adjustable in any way desired” which is further “a portable device” per page 1, col. 2, lines [10-15] and suggests retractability).
As per claim 14, Crosley teaches all the limitations as described in the above rejection of claim 12, and additionally teaches:  wherein the canopy frame is collapsible (see Fig. 1-2, and column 2, lines [43-53]: vertical member [5], horizontal member [6] and arcuate member [7] are “adjustable in any way desired” which is further “a portable device” per page 1, col. 2, lines [10-15] and suggests collapsibility).
As per claim 15, Crosley teaches all the limitations as described in the above rejection of claim 12, and additionally teaches:  further comprising an environmental control module (see Fig. 1-3, [11]: housing contains “the cooling system”), wherein the environmental control module comprises at least one of: an audio control module, a light control module, and a climate control module (see page 2, col. 1, lines [5-11]: cooling system may be considered a “climate control module” and see title: “device for conditioning and cooling air”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,425,255 to Hoffman in view of U.S. Patent 2,105,108 to Crosley.
As per claim 3, Hoffman teaches all the limitations as described in the above rejection of claim 1, however it does not teach the following which is described by Crosley:  wherein the housing comprises an opening, and wherein in a deployed position, the poles extend through the opening (see Crosley, Fig. 2, vertical member/pole [5] extends through bracket [10] which is integral with housing [11].  The bracket [10] may be considered an opening since it “surrounds” the vertical member [5].  See also page 2, col. 1, lines [1-3].).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hoffman with these aforementioned teachings of Crosley to have provided an opening/bracket system as suggested by Crosley on the existing housing of Hoffman to more securely surround the poles of Hoffman when in a deployed arrangement for improved safety and security of the poles while they are cantilevered over a user of the bed.

Claims 5, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,425,255 to Hoffman in view of U.S. Patent 7,996,938 to Calmes et al. (hereinafter Calmes).
As per claim 5, Hoffman teaches all the limitations as described in the above rejection of claim 1, however it does not teach the following which is described by Calmes:  wherein the poles are arranged along a motorized track when in a retracted position (see Calmes, Fig. 5-8, 11, poles/arms [60/70] are arranged along a track formed by drive gears [82/84] or see col. 6, lines [11-13]: “driver [54] can be an electric motor with a pair of output shafts” in which the shafts may be considered a “track”). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hoffman with these aforementioned teachings of Calmes to have arranged the existing poles of Hoffman along a motorized device including a track as suggested by Calmes to provide an improved/automated retraction/extension device that requires less user effort to deploy a bedding enclosure device.  Furthermore, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
As per claim 17, Hoffman teaches all the limitations as described in the above rejection of claim 1, however it does not teach the following which is described by Calmes:  wherein the means comprises a motorized track (see Calmes, Fig. 5-8, 11, poles/arms [60/70] are arranged along a track formed by drive gears [82/84] or see col. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hoffman with these aforementioned teachings of Calmes to have arranged the existing poles of Hoffman along a motorized device including a track as suggested by Calmes to provide an improved/automated retraction/extension device that requires less user effort to deploy a bedding enclosure device.  Furthermore, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
As per claim 18, Hoffman as modified by Calmes teaches all the limitations as described in the above rejection of claim 17 and Calmes also teaches:  wherein the motorized track is configured to deploy the extendable canopy frame automatically (see Calmes, col. 6, lines [35-51]: suggests using an electronic switch, servo motor, or remote control to raise its frame).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,425,255 to Hoffman in view of U.S. Patent 323,227 to Snow.
As per claim 6, Hoffman teaches all the limitations as described in the above rejection of claim 1, however it does not teach the following which is described by Snow:  further comprising at least one attachment plate (see Fig. 1,3, [m]: bracket) arranged between the at least one pole and the wall surface (see Fig. 1,3, bracket [m] is arranged wherein the attachment plate is configured for receiving the at least one pole (see Snow, Fig. 1 and 3, bracket [m] is shown holding cross-bar [k]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hoffman with these aforementioned teachings of Snow to have further included an attachment plate/bracket as suggested by Snow on either a headboard (as shown by Snow) or other wall surface from which the bed of Hoffman is adjacent, to secure at least the ends or other portions of the poles of Hoffman in an improved manner to provide increased support of the poles of Hoffmann over the user of a bed enclosure for greater safety.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,425,255 to Hoffman in view of U.S. Patent 5,881,406 to Cobb.
As per claim 9, Hoffman teaches all the limitations as described in the above rejection of claim 8, however it does not teach the following which is described by Cobb:   further comprising a user interface (see Cobb, Fig. 4, [46]: remote controller) through which a user can operate the environmental control module.
 Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hoffman with these aforementioned teachings of Cobb with the motivation of including a remote controller/user interface as taught by Cobb with the existing device of Hoffman to 
As per claim 11, Hoffman teaches all the limitations as described in the above rejection of claim 10, however it does not teach the following which is described by Cobb:   further comprising a motorized track (see Fig. 2-4, motor [42] raises/lowers [30] via track formed from gear teeth [36] of wheel [44] providing force to teeth [36] of leg [34]) configured for automatically deploying the canopy frame, and wherein the motorized track is arranged beneath the bed (see Fig. 1,4, as shown motor [42] is located in [40] which is located “beneath” the bed at least in that is beneath a top surface of the mattress).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hoffman with these aforementioned teachings of Cobb to have a motorized device including a track at a location beneath the bedding surface as suggested by Cobb to provide an improved/automated retraction/extension device that requires less user effort to deploy a bedding enclosure device.  Furthermore, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive.
Regarding independent claim 1, Applicant argues that the prior art of Hoffman does not teach the newly amended limitations of at least: “wherein the extendable canopy frame is coupled to the canopy” and “a housing configured to contain the canopy frame and canopy in the retracted position.”  The Examiner respectfully disagrees based on the teachings of Hoffman.  Specifically, Hoffman discloses poles [30/32] that “couple” to the material [70] such that material [70] at least drapes over poles and is held in place by friction/gravity as shown in at least Figure 3. See also col. 3, lines [32-33].  The Examiner interprets “coupled” under a broadest reasonable interpretation to mean “combined with or accompaning.”  Regarding the newly amended “in the retracted position,” as per Figure 3, the poles [30/32] are shown connected to housing [10], and “contain” is interpreted to mean “be made up of; consist of.”  Further it is noted that the housing unit [10] appears to be of suitable size to contain material [70] if/when material [70] is folded, such as [70] may rest on the top surface of the housing [10].
Regarding independent claim 16, Applicant argues that the prior art of Hoffman does not teach the newly amended limitations of at least: “wherein the extendable canopy frame is operably coupled to the canopy such that upon deployment of the extendible canopy frame, the canopy automatically assumes the deployed position.”  The Examiner respectfully disagrees based on similar reasoning to the above response to claim 1.  As per Figure 3, poles [30/32] are shown coupled to the canopy [70] in that at least material [70] drapes over poles and is held in place by friction/gravity.  The Examiner again interprets “operably coupled” under a broadest reasonable interpretation to mean “combined with or accompanying.”  As such, the poles [30/32] of 
Regarding independent claim 12, Applicant argues that the prior art of Crosley does not teach the newly amended limitations of at least: “a housing configured to contain the canopy frame and canopy when the canopy frame and canopy are not in use.” The Examiner respectfully disagrees based on a new interpretation of Crosley based on Applicant’s amendment.  Specifically, as Applicant has also noted, Figure 4a and page 2, col. 2, lines [41-46] teach a wooden cabinet [54] for storage of related items of Crosley’s device.  Further it is noted that Crosley teaches: “when it is not desired to use the device the canopy and supporting members are removed and put away.” Under a broadest reasonable interpretation of “couple,” The Examiner interprets this term mean “combine or accompany” and not necessarily “enclose” or “be contained within.”
Regarding dependent claim 3, In response to applicant's argument that Hoffman in view of Crosley does not teach “wherein the housing comprises an opening, and wherein in a deployed position, the poles extend through the opening,” it is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Examiner further reiterates that, per Figure 2 of .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the brackets [of Crosley] are not holes in a housing” thus implying that the invention must contain “holes” as the claimed “opening”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claims 5, 17, and 18, Applicant argues that the prior art of Calmes does not teach the claimed: “motorized track.”  The Examiner respectfully disagrees based on the teaching of Calmes, specifically, in column 6, lines [11-13]: “driver [54] can be an electric motor with a pair of output shafts” in which the shafts may be considered a “track.”  Use of an electric motor with the shafts may be considered the claimed “motorized track.”  See also Calmes, Figures 5-6.
Regarding claim 6, Applicant argues that the prior art of Snow does not teach the newly amended limitation of: “wherein the attachment plate is configured for receiving the at least one pole.”  The Examiner respectfully disagrees based on a further interpretation of Snow.  Specifically in Figures 1 and 3, the bracket [m] is shown holding cross-bar [k].
Regarding claims 9 and 11, rejected under Hoffman in view of Cobb, please see the Examiner’s response to independent claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/16/2021